Title: Thomas Jefferson to John Martin Baker, 25 July 1809
From: Jefferson, Thomas
To: Baker, John Martin


          
            Dear Sir  Monticello July 25. 09.
            Your favor of the 16th has been duly recieved, and your kind offers of service, on your return to the Balearian islands is recieved with the thankfulness to which it is so justly entitled. the prices of the productions of Majorca are really so favorable as to tempt me to trespass on your goodness by adding to the two pipes of Albaflor wine, some other small articles as noted below. your draught on me for the amount shall be punctually honored. perhaps it had better be at some days sight (say 30.) because there being no commerce in the interior country in which I live, some time will be necessary to procure elsewhere a bill on the place where the draught is payable. I mention this by way of precaution, & to prevent disappointment.   should the intercourse with Majorca be found practicable, even for once a year it is possible I may avail myself of your friendly agency there, to obtain my annual supplies of the productions of the place, that is to say of wine, oil, raisins, capers, anchovies. I should, with great pleasure have communicated to mrs Baker the view of Monticello desired; but that none such has ever been taken, & I am not painter enough to do it.  mr Latrobe has promised me a visit, when it will probably be well done, & in that case I shall take great pleasure in sending it to mrs Baker. I pray her to accept the homage of my respect & attachment, & that you will both be assured that among the characters with which my late duties gave me the pleasure of becoming acquainted, I distinguished the worth of yours & hers with particular satisfaction & interest in your welfare. retired as I am, it is not probable I can become useful to either of you: but should the case occur I pray you to command my services. with my best wishes for your success & happiness, I tender you the assurances of my esteem & respect.
            
              Th:
              Jefferson
          
          
            2. pipes of Albaflor wine
            a quarter cask of Banalbufar, as a sample.
            a box of Muscatel raisins
             4. doz. bottles of olive oil of best quality.
            a Keg of Anchovies.some Dates
          
        